DENY; and Opinion Filed June 20, 2014.




                                              In The
                                  Qtnurt of Appeals
                         JFiftlj District of exas at Ialtas
                                       No. 05-14-00757-CV

                           IN RE JAY SANDON COOPER, Relator

                  Original Proceeding from the County Court at Law No. 2
                                   Grayson County, Texas
                             Trial Court Cause No. 2011-2-1391

                              MEMORANDUM OPINION
                             Before Justices O’Neill, Lang, and Brown
                                    Opinion by Justice Brown
       Relator filed this petition for writ of mandamus requesting that the Court order the county

clerk of Grayson County to provide him with a free copy of the clerk’s record in addition to the

copy that the clerk has filed in relator’s pending appeal so that relator can use the additional copy

to prepare his pro se appeal of his criminal conviction. Relator was adjudged indigent in the trial

court. The clerk’s record was tiled in his appeal without cost to relator on May 7,2014.

       Although the Court ordinarily does not have jurisdiction to issue a writ of mandamus to a

court clerk, Texas courts of appeals may, in appropriate cases, issue writs of mandamus

necessary to enforce the jurisdiction of the court. TEx. GOVT CODE ANN.      §   22.221 (West 2004);

In re Smith, 270 S.W.3d 783, 796 (Tex. App.—Waco 2008, orig. proceeding) (Mandamus

against a district clerk is appropriate if the acts of the district clerk interfere with appellate

court’s jurisdiction.). This is not such a case. Contrary to relator’s assertions, rule 20 of the

Texas Rules of Appellate procedure does not entitle a party to an additional free copy of the
record for his own personal use. Receiving an additional free copy is not the only means of

access to the record.    hi ye Pius, No. 07-98-0374-CV, 1999 WL 5078, at           *   1 (Te. App.—

Amarillo Jan. 5, 1999, orig. proceeding) (mem. op.).        Rule 34.5(g) of the rules of appellate

procedure provides that in criminal cases an additional copy of the clerk’s record must be

retained by the trial court clerk for the parties to use with the court’s permission. TEX. R. App. P.

34.5(g).   ReLator does not allege he presented a request for access to the trial court clerk’s copy

of the record which was denied. Accordingly, the Grayson County clerk has not failed to comply

with a ministerial duty because she does not have a ministerial duty to provide relator with an

additional free copy of the record. We DENY the petition for writ of mandamus.




                                                       /Ada Brown!
                                                       ADA BROWN
                                                       JUSTICE

140757F.P05




                                                 —2—